Citation Nr: 0416637	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to June 
1946.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In an April 1998 decision, the RO denied a 
claim for service connection for the cause of the veteran's 
death.  A September 1999 RO decision denied the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The Board remanded this case to the RO in August 2001 
for further development.  The case was before the Board again 
in March 2004 at which time the Board sought an independent 
medical opinion to substantiate the claim.


REMAND

The veteran died on February [redacted], 1998 with the immediate cause 
of his death, as listed on his official death certificate, as 
septic shock due to or as a consequence of vancomycin 
resistant enterococcus.  Other significant conditions 
contributing to the death were listed as pneumonia and 
congestive heart failure.  His autopsy report identifies 
additional clinical diagnoses of acute renal failure, status 
post coronary artery bypass grafting (GABC), upper 
gastrointestinal (GI) bleeding, atrial fibrillation, non-
insulin dependent diabetes (NIDDM) and seizure.  There are 
also a host of other provisional diagnoses listed.  The 
appellant contends that the veteran's service connected 
Achilles tendon war wound became infected and ultimately 
resulted in his death due to septic shock.  She also contends 
that this disability restricted her husband to a sedentary 
lifestyle which exacerbated his congestive heart failure.  

There have been several unsuccessful attempts to obtain an 
adequate opinion in this case.  The Board recently sought a 
medical opinion from an expert in infectious diseases in 
March 2004, but the examiner indicated that further medical 
documentation from the veteran's terminal admission to the 
East Orange, New Jersey VA Medical Center (VAMC) in February 
1998 was necessary to render an opinion.  As such, the Board 
is of the opinion that an exhaustive search for any 
additional records from the East Orange VAMC should be 
conducted prior to any further consideration of this case. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the appellant and 
advise her that she should submit all evidence 
and/or information deemed by her to be 
pertinent to the claim on appeal.  The RO must 
also review the claims folder and ensure that 
all notification and development procedures 
under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 are fully complied with and satisfied.

2.  The RO should contact the East Orange, New 
Jersey VAMC and request complete records from 
the veteran's hospitalizations and outpatient 
treatment for the time period from December 
1997 to February 1998, to include nursing 
notes, progress notes, laboratories, consult 
notes (i.e., hematology, infectious disease, 
etc.), pathology reports, etc.  The RO should 
request that an extensive search for records 
be conducted, and obtain a certification from 
the records custodian that all available 
records have been submitted.

3.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


